Citation Nr: 0810359	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a chronic 
disability manifested by fatigue and joint pain.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a chronic 
disability manifested by signs and symptoms involving the 
skin (previously adjudicated as anaphylactic reactions 
manifested by skin lesions and hives).

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a chronic 
disability manifested by gastrointestinal signs and symptoms 
(previously adjudicated as nausea and vomiting).

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a chronic 
disability manifested by neuropsychological signs of 
symptoms.

5.  Entitlement to service connection for Grave's disease.

6.  Entitlement to service connection for a chronic 
disability manifested by abnormal liver enzymes, 
hyperlipidemia, abnormal pap smears, elevated temperatures, 
and possible adrenal insufficiency.

7.  Entitlement to service connection for a chronic 
disability manifested by sleep disturbance.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty 
including from December 1990 to June 1991.  She served in 
Southwest Asia from January 7, 1991, to May 25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although the RO reopened and 
adjudicated the issue of entitlement to service connection 
for chronic fatigue and joint pain on the merits, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The RO 
adjudicated the other previously denied issues on appeal as 
claims to reopen, but did not list these issues as new and 
material evidence claims.  For these reasons, the Board has 
listed the issues on the title page as whether new and 
material evidence has been submitted to reopen the claim for 
service connection.  The issues have been re-defined to more 
appropriately reflect the veteran's actual claims for 
symptoms of an undiagnosed illness as a result of service in 
Southwest Asia during the Persian Gulf War.

The Board also notes that the veteran's August 2003 
correspondence may be construed as a request to reopen all of 
the issues previously denied in an October 2001 rating 
decision.  As the September 2004 rating decision did not 
adjudicate the issues concerning service connection for a 
chronic disability manifested by headaches, a chronic 
disability manifested by signs and symptoms involving the 
respiratory system, and a chronic disability manifested by 
cold sweats, these matters are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for a chronic 
disability manifested by fatigue and joint pain, a chronic 
disability manifested by signs and symptoms involving the 
skin, a chronic disability manifested by gastrointestinal 
signs and symptoms, a chronic disability manifested by 
neuropsychological signs of symptoms, Grave's disease, a 
chronic disability manifested by abnormal liver enzymes, 
hyperlipidemia, abnormal pap smears, elevated temperatures, 
and possible adrenal insufficiency, and a chronic disability 
manifested by sleep disturbance are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2001 rating decision denied entitlement to 
service connection for chronic fatigue and joint pain, 
anaphylactic reactions manifested by skin lesions and hives, 
nausea and vomiting, and a psychiatric disorder with 
depression and/or memory loss; an appeal was not timely 
perfected.

2.  Evidence added to the record since the October 2001 
rating decision as to these matters is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a chronic disability manifested by 
fatigue and joint pain is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  As new and material evidence has been received, the claim 
for service connection for a chronic disability manifested by 
signs and symptoms involving the skin is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  As new and material evidence has been received, the claim 
for service connection for a chronic disability manifested by 
gastrointestinal signs and symptoms is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  As new and material evidence has been received, the claim 
for service connection for a chronic disability manifested by 
neuropsychological signs of symptoms is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in December 2003.  That letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing her claims, identified the veteran's duties in 
obtaining information and evidence to substantiate her 
claims, and requested that she send in any evidence in her 
possession that would support her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the December 2003 VCAA notice 
shows the veteran was informed of the basis for the denial in 
the prior decisions and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 2001 rating decision the RO denied claims for 
entitlement to service connection for chronic fatigue and 
joint pain, anaphylactic reactions manifested by skin lesions 
and hives, nausea and vomiting, and a psychiatric disorder to 
include depression and/or memory loss.  It was noted, in 
essence, that the evidence did not demonstrate chronic 
disabilities were incurred as a result of service and that 
these matters had been attributed to diagnoses unrelated to 
service in Southwest Asia.  The veteran submitted a notice of 
disagreement as to these determinations, but did not submit a 
timely substantive appeal and they became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

In August 2003, the veteran requested that her claims for 
service connection be reopened.  Evidence added to the record 
since the October 2001 rating decision includes report of an 
August 2004 VA examination, private medical opinions 
including correspondence dated June 2006 and September 2006, 
private treatment records, and the veteran's statements 
expressing her opinions as to etiology.  

Based upon a comprehensive review, the Board finds the 
evidence received in support of the veteran's service 
connection claims is new and material.  The August 2004 VA 
examination findings and June 2006 and September 2006 private 
medical opinions are sufficient to reopen the claims.  This 
evidence contributes to a more complete disability picture of 
these complex medical issues and raises a reasonable 
possibility of substantiating the claims.  These matters are 
addressed in the remand section of this decision.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a chronic disability 
manifested by fatigue and joint pain; to this extent the 
appeal is granted.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a chronic disability 
manifested by signs and symptoms involving the skin; to this 
extent the appeal is granted.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a chronic disability 
manifested by gastrointestinal signs and symptoms; to this 
extent the appeal is granted.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a chronic disability 
manifested by neuropsychological signs of symptoms; to this 
extent the appeal is granted.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate her claims by correspondence dated 
in December 2003.  In correspondence dated in March 2006 she 
was notified that the VCAA notice requirements applied to all 
elements of a claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a) (2007).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from (or any combination 
of) an undiagnosed illness or medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms (Chronic fatigue syndrome, Fibromyalgia, or 
Irritable bowel syndrome).  The term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  "Objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) signs or 
symptoms involving the skin, (3) Headache, (4) Muscle pain, 
(5) Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the upper or lower respiratory system, (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, 
(11) Cardiovascular signs or symptoms, (12) Abnormal weight 
loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

In this case, service medical records show that on January 2, 
1991, before the veteran deployed to Southwest Asia, she 
complained of nausea and vomiting.  It was also noted that 
she stated she blacked out for a few seconds before she began 
vomiting.  A January 3, 1991, note indicates she was treated 
for viral gastroenteritis.  A February 12, 1991, report noted 
complaints including nausea, vomiting, and headaches.  A 
March 21, 1991, report noted complaints of nausea and 
vomiting over the previous day with a diagnosis of viral 
gastritis.  On April 26, 1991, the veteran complained of 
nausea, dizziness, abdominal pain, and headache.  The 
diagnosis referred to a gastrointestinal disorder.  

In an August 2004 report the VA examiner, a certified nurse 
practitioner, noted clinical impressions including chronic 
fatigue with no clear etiology of chronic fatigue syndrome, 
but with Epstein-Barr panel results indicative of a 
reactivated chronic infection as likely as not related to 
chronic fatigue.  It was also noted that the veteran had 
idiopathic anaphylaxis and Grave's disease without opinions 
as to etiology or apparent consideration of previous private 
medical opinions as to Gulf War Syndrome.  In subsequent 
correspondence dated in June 2006 a private physician, M.K., 
DO, FACOI, noted the veteran's medical case had been very 
challenging, but that his experience led him to believe that 
her problems with nausea and vomiting may be related to her 
service in Operation Desert Storm.  The physician stated that 
she had experienced very difficult times with chronic medical 
problems that were thus far unexplained.  In correspondence 
dated in September 2006 M.R.H., MD, MPH, FCCP, identified as 
the Chief of the Center for Occupational and Environmental 
Medicine in Royal Oak, Michigan, noted that he had been 
treating the veteran for an immune mediated 
vascular/dermatologic disorder and pulmonary disease 
including an interstitial process and an asthmatic process 
since May 2005.  It was his opinion that it was quite likely 
these disorders were related to disease processes initially 
contracted during military service in Desert Shield/Storm for 
which the veteran was treated without enduring success.  In 
light of the complex medical issues involved and the 
apparently inconsistent evidence of record, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have provided any treatment pertinent 
to her claims.  After the veteran has 
signed the appropriate releases, any 
identified report not presently of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
any unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for 
VA examinations, by a physician or 
physicians with appropriate medical 
expertise, for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that she has any present 
chronic disabilities manifested by 
fatigue and joint pain, signs and 
symptoms involving the skin, 
gastrointestinal signs and symptoms, an 
acquired psychiatric disorder, Grave's 
disease, abnormal liver enzymes, 
hyperlipidemia, abnormal pap smears, 
elevated temperatures, possible adrenal 
insufficiency, or sleep disturbance as a 
result of military service.  Any opinion 
provided should specifically address the 
medical evidence indicating diagnoses of 
Gulf War illness and chronic fatigue 
syndrome as well as any medical 
significance of the service department's 
notice to the veteran in December 2000 
that she may have been exposed to a very 
low level of chemical agent from the 
demolition of munitions at Khamisiyah, 
Iraq.  Any affirmative evidence that an 
undiagnosed illness, to include chronic 
fatigue syndrome, was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness must be adequately 
identified.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


